—Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Rockland County (Kelly, J.), imposed January 23, 2002, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
Under the circumstances of this case, the defendant’s purported waiver of his right to appeal his sentence cannot be considered knowing, voluntary, and intelligent (see People v Williams, 258 AD2d 544 [1999]). Accordingly, we have considered the defendant’s contention that the sentence was excessive, but find it to be without merit (see People v Kazepis, 101 AD2d 816 [1984]). Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.